Citation Nr: 1713950	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  11-11 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1967 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran's claim to reopen a previously denied claim for service connection for right ear hearing loss was also denied in the August 2010 rating decision and he perfected an appeal as to that issue.  However, in a November 2012 rating decision the Agency of Original Jurisdiction (AOJ) granted service connection for right ear hearing loss.  As the November 2012 decision represents a full grant of the benefits sought with respect to that issue, the matter is not before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

In September 2013, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is of record.  Thereafter, the Board remanded the instant matter in April 2014.  As will be discussed herein, the Board finds that the AOJ has substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  



FINDING OF FACT

The Veteran's left ear hearing loss is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of his separation from active duty.


CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In the instant case, VA's duty to notify was satisfied by a January 2010 letter, which was sent prior to the issuance of the rating decision on appeal, and March 2011and and July 2012 letters, after which the Veteran's claim was readjudicated in the April 2011 statement of the case and the February 2013 and September 2014 supplemental statements of the case.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained.  The Veteran's service treatment records (STRs) and post-service VA and private treatment records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also provided VA examinations in June 2010, November 2012 with an addendum opinion in December 2012, and May 2014.  While the Board previously determined that the opinions rendered in June 2010, November 2012, and December 2012 were inadequate to decide the claim, the Board finds that the May 2014 VA examination and accompanying opinion is adequate to decide the issue as it is predicated on an interview with the Veteran; a review of the record, to include his STRs; and an audiological examination with diagnostic testing.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in September 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

During the September 2013 hearing, the undersigned Veterans Law Judge noted the issue on appeal.  Also, information was solicited regarding the Veteran's in-service experiences he alleges resulted in his left ear hearing loss, the type and onset of symptoms, and his contention that his military service caused his left ear hearing loss.  Therefore, not only were the issues "explained...in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Based on the Veteran's testimony, the Board subsequently remanded the claim to obtain outstanding records and an addendum opinion.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Furthermore, the Board finds there has been substantial compliance with the April 2014 remand directives and no further action in this regard is necessary.  See D'Aries, supra.  In this regard, in April 2014, the matter was remanded in order to afford the Veteran an opportunity to identify any outstanding medical records (including those from a reported hospital stay near Fort Knox) and to obtain an addendum opinion addressing the etiology of the Veteran's left ear hearing loss.  Subsequently, by letter dated in April 2014 the AOJ requested that the Veteran report any private or VA treatment for his claimed condition and to provide a release for the private providers.  As the Veteran did not respond to the April 2014 request for additional information concerning treatment providers, no further action is necessary in this regard.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.")  Additionally, a VA examination was conducted in May 2014, and, as noted above, the Board finds that the examination report and opinion are sufficient to decide the claim.  Therefore, the Board finds that there has been substantial compliance with the Board's April 2014 remand directives and no further action in this regard is necessary. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

The Veteran claims that his current left ear hearing loss is related to his exposure to excessive noise during his active duty service, to include noise from helicopters, bumpers, and gunfire.  He has specifically referenced a training incident involving a bunker exploding that he asserts left him deaf for two days followed by hearing loss.  As such, he contends that service connection for bilateral hearing loss is warranted.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303 (b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309 (a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The Court has held that service connection can be granted for hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992). The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service. Hensley, supra, at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's auditory thresholds were recorded in conjunction with his October 1967 entrance examination.  However, because it is unclear whether such thresholds were recorded using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.  As it relates to VA examinations and VA records, audiological reports were routinely converted from ISO-ANSI results to ASA units until the end of 1975 because the regulatory standard for evaluating hearing loss was not changed to require ISO-ANSI units until September 9, 1975.
 
In light of the above, and where necessary to facilitate data comparison for VA purposes in the decision below, including under 38 C.F.R. § 3.385, audiometric data originally recorded using ASA standards will be converted to ISO-ANSI standard by adding between 5 and 15 decibels to the recorded data as follows:
 
Hertz
250
500
1000
2000
3000
4000
6000
8000
add
15
15
10
10
10
5
10
10

Turning to the October 1967 audiogram, auditory testing revealed left ear pure tone thresholds as follows:

Standard
500
Hertz
1000 Hertz
2000 Hertz
3000
Hertz
4000 Hertz
6000 Hertz
ASA
0
5
15
10
20
N/A
ISO-ANSI
15
20
25
20
25
N/A

Neither test version revealed in-service left ear hearing loss under 38 C.F.R. 
§ 3.385.  In a concurrent report of medical history the Veteran reported having normal hearing, but endorsed experiencing plugged ears and occasional dizziness.  
 
Another audiogram was conducted in January 1968 following the Veteran's reports of experiencing marked hearing loss and tinnitus in his right ear.  At that time, auditory testing revealed left ear pure tone thresholds as follows:

Standard
500
Hertz
1000 Hertz
2000 Hertz
3000
Hertz
4000 Hertz
6000 Hertz
ASA
-5
10
20
25
25
25
ISO-ANSI
10
20
30
35
30
35

While the ISO-ANSI standard appears to reveal left ear hearing loss under 38 C.F.R. § 3.385, the clinician who performed the testing only documented right ear hearing loss.  The Veteran was advised to wear ear plugs or protection when flying or working in noisy areas.  

Additional auditory testing was performed in January 1968, but the audiogram graphs were not interpreted into numerical form during the Veteran's service.  Nevertheless, the graphic results were interpreted by the May 2014 examiner and are discussed below.

The Veteran subsequently reported right ear hearing loss in March 1968, November 1968, and February 1969; however, he did not mention experiencing left ear hearing loss in conjunction with any of these incidents.  His ears were noted to be within normal limits at the time of his August 1969 separation examination and auditory testing revealed left ear pure tone thresholds as follows:

Standard
500
Hertz
1000 Hertz
2000 Hertz
3000
Hertz
4000 Hertz
6000 Hertz
ASA
0
0
0
N/A
0
N/A
ISO-ANSI
15
10
10
N/A
5
N/A

Neither test version revealed in-service left ear hearing loss under 38 C.F.R. 
§ 3.385 and a whispered voice test revealed 15/15 hearing in the Veteran's left ear.  In the concurrent report of medical history, the Veteran reported experiencing hearing loss and the examining clinician further elaborated that the Veteran had right ear hearing loss and nerve deafness. 

Thereafter, the first mention of left ear hearing loss is noted in a July 2001 private treatment record from Audiology and Balance.  The record indicates that the Veteran's left ear hearing loss had remained stable since he started treatment at that clinic in 1993.  Unfortunately, the 1993 records are not provided, nor are records that the Veteran asserts exist from shortly after his separation from service.  In this regard, the evidence of record and the hearing testimony indicates that attempts were made to obtain the older records, but that treating clinicians could not be located or had destroyed their records.

Nevertheless, the record does contain a VA examination report from February 1970 at which point the Veteran reported experiencing right ear hearing loss, but made no mention of left ear hearing loss or an in-service bunker explosion.  Instead, he noted experiencing some decreased hearing in his right ear after shooting a rifle in service.  At that time, approximately six months after his separation from service, the Veteran reported working in a meat packing plant.  

Thereafter, in an August 1982 claim for service connection for right ear hearing loss, the Veteran reported an onset of hearing loss in 1971 and in the instant claim for service connection he reported an onset of 1970.  

Turning to the examination reports of record, the Veteran was afforded a VA audiological examination in June 2010.  At that time, he reported his aforementioned in-service noise exposure and denied civilian noise exposure.  The examiner documented left ear pure tone thresholds of 80, 85, 90, 90, and 105 at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, indicating that the Veteran has left ear hearing loss for VA purposes.  38 C.F.R. § 3.385.  Following an interview with the Veteran, a review of the record, and the audiological evaluation, the examiner opined that the Veteran's left ear hearing loss was not caused by or a result of noise exposure as an aircraft mechanic and repairman during service.  As rationale, she stated that the Veteran's hearing was within normal limits at the end of his time in service based on the August 1969 separation examination.  

In November 2012, the Veteran was afforded an additional VA examination.  At such time, the examiner reviewed the Veteran's STRs, to include the in-service audiograms discussed above.  As relevant, the examiner noted that such audiograms revealed normal hearing in the Veteran's left ear with the exception of a January 1968, evaluation that revealed normal hearing from 500 to 4000 Hertz sloping to a mild hearing loss at 6000 Hertz.  The examiner opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service.  In support for such opinion, the examiner noted the aforementioned audiograms and found that the Veteran's left ear hearing was within normal limits at 500 to 4000 Hertz when he entered the service and at the time of his separation.

In December 2012, VA obtained an addendum opinion from the November 2012 VA examiner to "clarify if the Veteran's current hearing loss in the left ear is the result of occupational noise exposure, and if not, what the etiology of the loss is."  In response, the examiner stated that it was less likely than not that the Veteran's left ear hearing loss was incurred in or caused by the claimed in-service injury as his hearing thresholds in the left ear at the time of separation were within normal limits from 500 to 4000 Hertz.  She noted the Veteran reported 38 years of occupational noise exposure and added that his hearing loss in his left ear is most likely either genetic or from occupational noise exposure.

At the September 2013 Board hearing, the Veteran reported experiencing left ear hearing loss for several days following a bunker explosion at Fort Knox, Kentucky.  He also reported that he was not provided hearing protection in service.  Regarding his post-service noise exposure, the Veteran noted working in meat packing and construction, but said that he was not exposed to anything loud and, even if he was, he did not work in those industries until after he had been diagnosed with hearing loss by private physicians.

In the April 2014 remand, the Board found that the foregoing opinions were inadequate as the examiners' opinions were based, in part, on the Veteran's left ear hearing being within normal limits during his separation examination and they did not consider the possibility of delayed onset noise-induced hearing loss.  Additionally, the examiners did not discuss a May 2012 statement from the Veteran's private physician, Dr. Gravett, indicating that he had treated the Veteran since 1986 and the Veteran had a long-standing history of hearing loss dating back to 1968, at which time he sustained auditory trauma during a training exercise at Fort Knox, Kentucky, when an explosive device discharged near his head.  Dr. Gravett further noted that, after discharge, the Veteran sought treatment from his family physician and an Ear Nose and Throat specialist, and was ultimately diagnosed with severe hearing loss and Meniere's disease.  Additionally, the Board found the opinions of record to be inadequate as none of them discussed the significance, if any, of the January 1968 evaluation that revealed mild hearing loss at 6000 Hertz in the left ear, or a report of 92 percent speech discrimination score at the time of the aforementioned 1970 VA audiological examination.  Further, the Board found the examination reports to be inadequate as the examiners had not commented on the Veteran's reports of in-service injury and had instead relied on the absence of evidence in the Veteran's STRs to provide a negative opinion.  Finally, the Board found that an addendum opinion was necessary given that the 2010 examination report indicated the Veteran denied civilian noise exposure, but the 2012 examiner noted a 38 year history of occupational noise exposure.

In accordance with the April 2014 remand, the Veteran was afforded a third VA audiological examination in May 2014, which was conducted by the same examiner who performed the November 2012 examination and provided the December 2012 addendum opinion.  The examiner again opined that it was less likely than not that the Veteran's left ear hearing loss was related to his in-service noise exposure.  In support thereof, the examiner noted that the Veteran was not shown to have left ear hearing loss in conjunction with any of his in-service examinations.  In this regard, she observed that the Veteran's in-service audiograms showed conflicting information.  Specifically, that a January 29, 1968, audiogram showed normal left ear hearing from 500-3000 Hertz, with mild hearing loss from 4000-6000 Hertz, whereas an audiogram taken the next day showed normal left ear hearing from 500-4000 Hertz, with mild hearing loss at 6000 Hertz.  A third audiogram performed on January 31, 1968, revealed normal left ear hearing from 500-6000 Hertz.  In this regard, the examiner opined that the mild degree of loss demonstrated at 6000 Hertz during the first two audiograms was a temporary shift or related to equipment failure as indicated by the fact that subsequent audiograms did not reveal left ear hearing loss.  Additionally, the examiner noted that a flight physical performed on January 24, 1968, using a different type of equipment to test hearing acuity, revealed normal left ear hearing.  While the examiner did not specifically note whether the tests were conducted using the ASA or ISO-ANSI standards, the record indicates that the examiner was cognizant of the testing equipment and standards used in service, as indicated by her reference to the flight physical being performed using a different testing method.  Further, there is no competent evidence that the audiograms from January 1968 would reveal hearing loss for VA purposes under either standard.

While the examiner acknowledged the Veteran's reports of the in-service bunker explosion, she observed that there is no reference to this incident in the Veteran's STRs, despite the fact that his STRs do contain numerous references to his right ear hearing loss.  Ultimately, the examiner correctly left the issue of whether the Veteran's reports regarding the bunker explosion are credible to the finder of fact, i.e., the Board.  

As to whether the Veteran had left ear hearing loss within one year of his discharge from service in August 1969, the examiner stated that as the record does not contain any audiograms between February 1970 and August 1970, she could not opine as to whether the Veteran had hearing loss during that period without resorting to mere speculation.  However, regarding the first six months following his separation from service, she did note that the February 1970 VA examination report documented normal left ear hearing loss from 250 - 8000 Hertz with a 92 percent speech discrimination score; she intimated that these scores were considered well within normal limits.  With regard to the examiner's inability to determine whether the Veteran developed left ear hearing loss between the February 1970 VA examination and the one year anniversary of his separation from service, the Board may rely on a statement that an opinion cannot be provided without resort to "mere speculation" if it is clear that the procurable and assembled data was fully considered and the basis for the opinion is provided by the examiner or is apparent upon a review of the record.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

The 2014 examiner also attempted to clarify the Veteran's noise exposure history given that he denied civilian exposure at the 2010 examination, but endorsed it at the 2012 examination and during the September 2013 Board hearing, albeit reportedly after his left ear hearing loss began.  At the time of the 2014 examination, the Veteran reported working in a meat packing plant around saws and other cutting equipment for several years and that he subsequently worked as a carpenter and general contractor.  He denied wearing hearing protection in conjunction with said employment.  Thus, the examiner found that, given the potential for daily noise exposure in the meat packing and construction fields, it was likely that the Veteran was exposed to noise after his service, although an exact amount of exposure could not be estimated without resort to mere speculation.  Importantly, the examiner acknowledged the Veteran's reports that he wore hearing aids prior to his work in the meat packing and construction fields.  The examiner estimated that based on the Veteran's documented severe right ear hearing loss during service, it would be reasonable to think that his wearing hearing aids thereafter or even before his service, would improve his ability to communicate.

Ultimately, the examiner opined "that the [V]eteran's current left ear hearing loss was not a result of military noise exposure."  Instead, the examiner observed the Veteran's diagnosis of Meniere's disease shortly after his separation from service and indicated that this disability is associated with unilateral hearing loss.  Her professional opinion was that the Veteran's current left ear hearing loss patterns were consistent with his diagnosis of Meniere's disease, not with noise-induced hearing loss.  In this regard, she stated "[n]oise exposure would not result in profound hearing loss which manifests more than [six] months after exposure to the noise."

In addition to the medical evidence, the record also contains letters from the Veteran's siblings in which they report that the Veteran had normal hearing prior to service and could not hear well upon his return.  His wife also provided a statement indicating that the Veteran told her his hearing loss was related to in-service noise exposure, that he wore hearing aids as early as the 1970s, and that he sought medical care for his hearing loss in the 1970s.

Based on a review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss.  

Initially, the Board finds the Veteran's reports of being temporarily deaf after a bunker explosion in-service, and that he continuously experienced hearing loss thereafter, lack credibility in light of the record.  In this regard, the Veteran's STRs do not contain any reference to the in-service explosion or to a period of temporary deafness.  In fact, the first reference to the bunker explosion was in the May 2012 private treatment note from Dr. Gravett, over 40 years after the Veteran's separation from service.  Furthermore, when the Veteran first sought service connection for right ear hearing loss in 1970, he made no reference to left ear hearing loss or the alleged bunker explosion.  Moreover, the Veteran did not report experiencing left ear hearing loss at any time during service, even though he frequently sought treatment for right ear hearing loss.  Additionally, the Veteran has provided disparate information regarding the onset of his hearing loss, reporting an onset in 1971 in conjunction with his 1982 claim, an onset date of 1970 in his current claim, and a report that his hearing loss has been present since the reported in-service bunker explosion during the September 2013 hearing.  Finally, the Board notes that, while the Veteran reported at the September 2013 hearing that he had left ear hearing loss prior to his work in loud environments, he did not report any left ear hearing loss at the time of the February 1970 examination, but did report working at a meat packing plant.  

Thus, the Board finds that the Veteran's relatively recent reports of being close to a bunker explosion during service, and his reports of experiencing left ear hearing loss since his service, lack credibility in light of his failure to previously report the incident, the lack of contemporaneous evidence to support his assertions, and his conflicting reports regarding his civilian noise exposure.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence); Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the Veteran in weighing evidence); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (lack of corroborating contemporaneous evidence may be a factor in determining credibility).  Thus, the Veteran's reports of experiencing deafness in service and hearing loss ever since are not afforded any probative weight as they lack credibility.

In contrast, the Board finds that the 2014 VA opinion, which was provided after reviewing the record and examining the Veteran, is highly probative as it reflects consideration of all relevant facts and the examiner provided a detailed rationale for the conclusion reached.  See Nieves-Rodriguez, supra.  Specifically, the examiner reviewed the Veteran's complete record, examined him, and provided an explanation for her conclusion.  That conclusion is supported by the fact that the medical evidence of record does not document left ear hearing loss for VA purposes until many years after the Veteran's separation from service.  

Notably, while the Veteran's private physician noted treating the Veteran for hearing loss since 1986 and conveyed the Veteran's reports that he suffered from hearing loss since his separation from service, Dr. Gravett did not provide an opinion as to the etiology of the Veteran's left ear hearing loss.  Moreover, to the extent his statement that the Veteran suffered from hearing loss since the alleged in-service bunker explosion can be considered an opinion as to the etiology of the Veteran's left ear hearing loss, such opinion was based on an inaccurate factual premise.  Specifically, the Board has found that the Veteran's reports surrounding the alleged in-service explosion lack credibility.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); Coburn v. Nicholson, 19 Vet. App. 427, 432   (2006) (reliance on Veteran's statement renders a medical report incredible only if the Board rejects the statement of the Veteran).  Accordingly, Dr. Gravett's opinion is based on an inaccurate factual premise and it is afforded no probative weight.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) ("An opinion based upon an inaccurate factual premise has no probative value.").

The Board acknowledges the Veteran's reports that he was exposed to excessive noise during service, and that he is competent to report the circumstances of his service and noise exposure therein.  Buchanan, supra.  The Board also acknowledges the Veteran's family members' assertions that his hearing changed during his service.  However, the diagnosis of hearing loss and etiology of such require medical testing and expertise to determine.  Moreover, in this case, differentiating between the degree of hearing loss related to the right ear as opposed to the left ear requires ear-specific testing.  Thus, as lay persons, the Veteran and his family's opinions on the onset and etiology of his hearing loss does not constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  As such, the Board finds the medical opinion rendered by the 2014 VA examiner to be significantly more probative than the lay assertions of record.

Furthermore, the evidence fails to demonstrate that the Veteran's left ear hearing loss manifested within one year of his separation from active duty.  In this regard, audiometric testing conducted at the time of his August 1969 separation examination and a February 1970 VA examination revealed normal left ear hearing as was noted by the 2014 examiner.  In this regard, while she ultimately stated that she could not determine if left hearing loss onset between February 1970 and August 1970 without resort to mere speculation, she explained why this was so and clearly fully considered the applicable data and provided the basis for her opinion.  See Jones, supra.  Thus, the Board finds the opinion to be probative.  There is no medical opinion of record to the contrary.

Moreover, contrary to any assertion made by the Veteran in pursuit of his current claim, the evidence also shows no credible evidence of a continuity of left ear hearing loss symptomatology during or since service.  In this regard, the Veteran did not report experiencing left ear hearing loss at the time of his first claim for service connection in 1970 and the first medical evidence noting left ear hearing loss was several decades later in 2001 record, referring to 1993 treatment.  

Consequently, the Board finds that the Veteran's left ear hearing loss is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of his separation from active duty.

In summary, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for left ear hearing loss.  Accordingly, such claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for left ear hearing loss is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


